Citation Nr: 0429790	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  00-24 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension and if 
so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1971 to October 
1976.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the June 2004 supplemental statement of the case 
adjudicated the claim for service connection for hypertension 
on a de novo basis, the Board's review of the claims file 
reflects that the regional office (RO) previously denied this 
claim in previous rating decisions, most recently in November 
1992, at which time it denied an application to reopen a 
claim for a heart disorder, to include hypertension.  
Consequently, pursuant to Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Board must address this claim on a new 
and material basis.  The Board has therefore recharacterized 
the claim on appeal to comport with its correct procedural 
status.  The Board further notes that such action could not 
be considered prejudicial to the veteran, as the RO afforded 
the veteran with greater evidentiary review than that to 
which he may have been entitled.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for a heart disorder, to include hypertension, was denied by 
a November 1992 rating decision which was not appealed.

2.  The evidence received since the rating decision of 
November 1992 pertinent to the claim for service connection 
for hypertension bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  Hypertension has been related to active service.


CONCLUSIONS OF LAW

1.  The November 1992 rating decision that denied a claim for 
service connection for a heart disorder, to include 
hypertension, is final.  38 U.S.C. § 4005(c) (1988); 
38 C.F.R. § 20.1103 (1992).

2.  New and material evidence has been received since the 
November 1992 rating decision and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the claim has already 
been developed within the guidelines established by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
veteran has been afforded multiple Department of Veterans 
Affairs (VA) examinations and there is extensive clinical 
evidence to permit the Board to properly address the merits 
of the claim.  In addition, the veteran has been provided 
with the VCAA guidelines and other applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent records that have not already been 
obtained or addressed in documents contained within the 
claims file.  Moreover, the veteran was notified of the 
opinion of the November 2003 VA examiner in the June 2004 
supplemental statement of the case, and was therefore clearly 
aware of the steps that had been taken by VA to develop his 
claim and the steps that he now needed to take in light of 
that development.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board would further note that while the June 2004 
supplemental statement of the case did not specifically set 
forth the new and material standard the RO followed to 
determine that new and material evidence had been submitted 
to reopen, the Board finds that the RO's decision to reopen 
demonstrates that it followed the appropriate standard, and 
that in any event, the Board finds that since it has 
determined that the veteran's claim for service connection 
for hypertension should be reopened and granted, the Board's 
action in proceeding to the merits cannot be considered 
prejudicial to the veteran.  Finally, the Board observes that 
the new provisions of 38 C.F.R. § 3.156 (2003) are not 
applicable to the claim, as those provisions were effective 
August 29, 2001, and the subject claim was filed prior to 
that date.


I.  Whether New and Material Evidence has been Received to 
Reopen the Claim for Service Connection for a Heart Disorder, 
to include Hypertension

The record reflects that entitlement to service connection 
for high blood pressure was originally denied by an August 
1979 rating decision on the basis that such disability was 
not currently found on VA examination in July 1979 and was 
not shown in service.  A September 1992 rating decision 
subsequently denied an application to reopen the claim on the 
basis that while 1992 treatment records did reflect treatment 
for the disability, it did not demonstrate any chronic 
disability as incurred or aggravated in service.

Thereafter, a November 1992 rating decision reviewed 
additional treatment records from November 1979 and concluded 
that although the evidence showed a discharge diagnosis of 
arterial hypertension, such diagnosis three years after 
service separation did not demonstrate incurrence or 
aggravation of a heart disorder during service or within the 
one year presumptive period after service.  The veteran did 
not file an appeal as to this decision.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F. 3d at 1363.  

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2003).  However, as was noted earlier, that amendment 
applies only to claims to reopen received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  Since 
this claim was received before that date (August 1999), the 
law in effect when the claim was filed is applicable.  That 
is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  

Based on the grounds stated in the previous denials, the 
Board finds that new and material evidence would consist of 
evidence linking current findings or diagnoses of 
hypertension to the veteran's active service.  In this 
regard, additional evidence received since the last prior 
final denial in November 1992, does include an August 1999 
private opinion and November 2003 VA opinion that address the 
issue of whether there is a relationship between current 
findings of hypertension and service.  Consequently, as to 
the veteran's claim for service connection for hypertension, 
the Board finds that these medical opinions bear directly and 
substantially on the specific matter under consideration, are 
neither cumulative nor redundant, and by themselves or in 
combination with other evidence are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the Board concludes that the claim for 
service connection for hypertension is reopened.


II.  Decision on the Merits of the Claim

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
establish chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

A review of the veteran's service medical records reflects no 
relevant complaints or diagnoses at the time of the veteran's 
enlistment examination in July 1971.  Blood pressure was 
130/80.  An August 1971 medical evaluation indicated blood 
pressure readings of 136/90, 138/96, 138/90, 134/84, 130/80, 
and 128/80.

In June 1974, the veteran complained of having blackout 
spells for the previous four weeks.  It was also noted that 
the veteran complained of postural hypotension.  The veteran 
was not to operate machinery until further evaluation.  Ten 
days later, it was noted that the veteran complained of 
"fainting spells" since the previous March.  The veteran 
further explained that the blackouts would occur when he 
stands and that he had no trouble while sitting.  Blood 
pressure supine was 140/70 and standing, 140/72.  The 
assessment was probable simple syncope.  

While the veteran's blood pressure at the time of service 
separation in October 1976 was 140/80, the veteran now 
indicated a history of high or low blood pressure.  

July 1979 VA examination revealed blood pressure of 124/82 
and that evaluation of the cardiovascular system revealed 
negative findings.  

Private hospital records from November 1979 indicate that the 
veteran noted that he had experienced occasional fainting 
spells, several of which reportedly occurred during service.  
He also reported a history of hypertension, noting that 
medics in the Army had informed him that his blood pressure 
was high.  Physical examination on the left side revealed 
blood pressure of 130/100 supine and 135/100 standing.  The 
impression included arterial hypertension.

Private hospital records from July 1992 indicate that the 
veteran was admitted at this time for complaints that 
included chest pain.  VA outpatient records from September 
1993 reflect that the veteran was treated for exertional 
chest pain.

VA hypertension examination in January 1994 revealed blood 
pressure readings of 140/80, sitting, 154/78, lying, and 
150/84, standing.  The diagnosis included angina pectoris, 
hypertension, and coronary artery disease.  

The January 1994 VA general medical examination also revealed 
a diagnosis that included hypertension and high blood 
pressure.

A July 1998 private medical report from Dr. C. reflects that 
blood pressure was 140/100.  

An August 1999 private medical report from Dr. C. indicates 
that in commenting on the veteran's medical history, Dr. C. 
stated that the veteran had been treated for hypertension 
based on a review of his medical record, and that he would 
anticipate that the veteran's increased obesity, increased 
hypertension, and further difficulty the veteran has 
sustained was just an extension of when he was in the 
service.  Previous diagnoses were noted to include 
hypertension.  Blood pressure at this time was 130/90.  Dr. 
C.'s diagnoses included hypertension that the veteran had in 
the service with obesity that had continued thereafter.

VA outpatient records from March 2000 reflect a diagnosis of 
hypertension. 

A May 2000 private medical report from Dr. C. indicates that 
the veteran's blood pressure was 130/90.

At the veteran's personal hearing in October 2002, the 
veteran testified that while he did not have a diagnosis of 
hypertension in service, he did experience blackouts 
(transcript (T.) at pp. 14-15).  The veteran was first 
treated for hypertension in 1979 (T. at p. 15).  

VA outpatient records from June to September 2003 reflect 
that in June 2003, the veteran was noted to have hypertension 
and some residual symptoms which might be manifestations of 
PTSD.  

VA hypertension examination in November 2003 revealed the 
veteran's complaint of occasional periods of dizziness with 
headaches which he attributed to hypertension.  He further 
noted that he took anti-hypertensive medication daily.  
Physical examination indicated blood pressure readings of 
126/72, 122/72, and 120/70 on the right arm, and 124/72, 
126/74, and 124/74, on the left.  The diagnosis included 
well-controlled hypertension with medications.  The examiner 
opined that since there was no evidence of hypertension for a 
period of at least three years post discharge, it was not 
likely that hypertension was secondary to military service.


Analysis

The Board has reviewed the evidence of record and first notes 
that it is clear that the veteran continues have hypertension 
for which he takes daily medication.  In addition, service 
medical records reveal elevated blood pressure readings in 
August 1971, some reference to hypotension at the time of the 
veteran's complaints regarding blackouts in June 1974, and 
the veteran's reported history of problems with high or low 
blood pressure at the time of the separation examination in 
October 1976.  

In addition, post-service treatment records indicate that in 
November 1979, the veteran continued to complain of the same 
type of fainting or dizzy spells he had experienced in 
service and there was a diagnosis of arterial hypertension.

Finally, Dr. C., a family physician who had treated the 
veteran over a significant time period, opined that the 
veteran's hypertension was connected with the veteran's 
obesity and that the veteran had both of these conditions in 
service.

Thus, the Board finds that there is a current diagnosis of 
hypertension that has been linked to active service by 
competent medical evidence.

Although the Board recognizes that the November 2003 VA 
examiner found that the approximately three year gap between 
service and the November 1979 post-service diagnosis of 
hypertension indicated that it was not likely that 
hypertension was secondary to military service, the Board 
does not find such opinion to be particularly persuasive in 
light of the findings and complaints in service (the veteran 
was also indicated to be 250 pounds at separation as opposed 
to 189 at entry), the diagnosis of hypertension in 1979, and 
opinion of Dr. C., which is not simply based on the veteran's 
statements.  In addition, even if the Board were more 
persuaded by the opinion of the November 2003 VA examiner, at 
best that opinion would serve to place the evidence in 
equipoise, in which case the veteran would still prevail.

Therefore, based on all of the foregoing, the Board will give 
the veteran the benefit of the doubt, and find that service 
connection for hypertension is warranted.


ORDER

The claim for service connection for hypertension is granted.


REMAND

With respect to the issue of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, the Board first notes that there have been multiple 
diagnoses of relevant disability, to include PTSD, an anxiety 
disorder, a depressive disorder, and personality disorder.  
In addition, the service medical records reflect treatment 
for an adjustment disorder in 1975 and a complaint by the 
veteran of depression and excessive worry at the time of his 
discharge examination in October 1976.  

However, the claims folder does not reflect medical opinion 
evidence linking current psychiatric disability to service or 
a period of one year following service.  In addition, the 
RO's inability to verify the veteran's primary stressor 
precludes entitlement to service connection for PTSD under 
38 C.F.R. § 3.304(f) (2003), and a personality disorder is 
not a disability that can be service connected for VA 
benefits purposes pursuant to 38 C.F.R. § 4.9 (2003).  

On the other hand, the Board does note the consistent 
findings of depression and an anxiety disorder and that the 
veteran's service-connected disabilities now include DJD of 
the lumbar spine and knees.  Consequently, when the November 
2003 mental disorders examiner commented that the veteran's 
depression and anxiety were related to unidentified medical 
problems, the examiner's reference to medical problems could 
possibly include the veteran's service-connected DJD of the 
back and knees.  

Accordingly, while service connection for a psychiatric 
disorder as directly related to service may not be warranted, 
the Board finds that the veteran should be afforded an 
appropriate examination for the purpose of obtaining a 
medical opinion as to whether it is at least as likely as not 
that a current psychiatric disorder is related to the 
veteran's service-connected disabilities under 38 C.F.R. 
§ 3.310(a) (2003).  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA psychiatric examination to 
determine the etiology of any current 
psychiatric disorder.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
state whether it is at least as likely as 
not that any current psychiatric disorder 
is causally related to the veteran's 
service-connected disabilities.  

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



